DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  The computer readable medium should be claimed as non-transitory.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (hereinafter “Chen”), CN107154240 (translation provided by US Pub. No. 2018/0174535).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 
Regarding claim 1, Chen teaches a liquid crystal display panel drive method ([0029-0068], [0099-103], figs. 1-14); the drive method comprises: dividing the pixels on the liquid crystal display panel into a plurality of pixel groups (pixel blocks), each pixel group comprising four pixels, each pixel comprising RGB subpixels (fig. 1, S110); obtaining the display hue (color signal) of the pixel according to a picture input signal, specifically first obtaining the average grayscale value of each color subpixel in the pixel group, then bringing the average grayscale value into the function relationship of the display hue to obtain the display hue of the corresponding pixel group (applicant’s obtaining the pixel signal of each color subpixel and according to the pixel signal of each color subpixel, obtaining the color signal corresponding to the pixel block)(fig. 1, S120); obtaining a grayscale value lookup table according to the hue range to which the displayed hue belongs, pre-dividing the hue value into a plurality of range areas corresponding to different grayscale value lookup tables (fig. 1, S130); obtaining two sets of target grayscale value pairs according to the grayscale value lookup table corresponding to 
Regarding claim 8, Chen teaches wherein the step of loading first type grayscale signals to a part of same color sub-pixels in the pixel block and loading second type grayscale signals to the remaining same color sub-pixels based on a preset rule further comprises: loading the first type grayscale signal and the second type grayscale signal respectively to blue sub-pixels of each first grouping unit in the pixel block, wherein the first grouping unit comprises two adjacent unit pixels, and no same unit pixel exists in each of the first grouping units ([0033]).
Regarding claim 15, Chen teaches wherein before the step of acquiring pixel signals of sub-pixels of each color of each unit pixel in the pixel block, the method further comprises: loading a group of initial high and initial low grayscale signals to same color sub-pixels in a first grouping unit of the pixel block, wherein the first grouping unit comprises two adjacent unit pixels, and no same unit pixel exists in each of the first grouping units (fig. 1, S110-S160; fig. 2; [0033-0034]).
Regarding claim 16, it is a pixel driving apparatus of claim 1 and is rejected on the same grounds presented above.
Regarding claim 17, it is a computer device of claim 1 and is rejected on the same grounds presented above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (see above).
Regarding claim 2, Chen teaches obtaining the display hue of the pixel group by means of the average grayscale value of each subpixel (fig. 1, S110-S160)). Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to determine how to obtain the color signal color signal of the pixel block according to design needs and specifications.
Regarding claim 3, Chen teaches obtain acquiring color signals of subpixels in each pixel group (fig. 1, S110-S160). Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to acquire color signals of the unit pixels according to design needs and specifications.
Regarding claim 18, it has similar limitations to those of claim 2 and is rejected on the same grounds.
Regarding claim 19, it has similar limitations to those of claim 3 and is rejected on the same grounds.
Allowable Subject Matter
Claims 4-7, 9-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination of elements comprising the specific method steps taught in dependent claims 4, 5 and 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622